Title: To George Washington from George Mason, 14 October 1775
From: Mason, George
To: Washington, George



Dear Sir.
Virginia, Gunston-Hall, Octor 14th 1775.

I wrote You in July, a little before my being ordered to the Convention, congratulating You upon an Appointment, which gives so much Satisfaction to all America; and afterwards in August from Richmond: since which I have to acknowledge Your Favour of the 20th of Augt which nothing but want of Health shou’d have prevented my doing sooner, as I shall always think myself honour’d by Your Correspondence & Friendship. I hinted to You in my last the partys & Factions which prevail’d at Richmond: I never was in so disagreeable a Situation, and almost despaired of a Cause which I saw so ill conducted. Mere vexation & Disgust threw me into such an ill State of Health that, before the Convention rose, I was sometimes near fainting in the House: since my Return Home I have had a severe Fit of

Sickness, from which I am now recovering; but am still very weak & low.
During the first part of the Convention, Partys run so high, that we had frequently no other Way of preventing improper Measures but by procrastination, urging the previous Question, & giving Men time to reflect: however after some Weeks, the Bablers were pretty well silenced, a few weighty Members began to take the Lead, several wholsome Regulations were made, and if the Convention had continued to sit a few Days longer, I think the public Safety wou’d have been as well provided for as our present Circumstances permit. The Convention, not thinking this a time to relye upon Resolves & Recommendations only, and to give obligatory Force to their proceedings, adopted the Style & Form of Legislation, changing the word enact into ordain: their Ordinances were all introduced in the Form of Bills, were regularly referred to a Committee of the whole House, and underwent their Readings before they were passed. I inclose You the Ordinance for raising an arm’d Force for the Defence & protection of this Colony; it is a little defaced by being handled at our District Committee, but it is the only Copy I had at present & by me. You will find some little Inaccuracies in it; but upon the whole, I hope it will merit your Approbation. The Minute-plan I think is a wise one, & will in a short time furnish 8,000 good Troops, ready for Action, & composed of Men in whose Hands the Sword may be safely trusted: to defray the Expence of the Provisions made by this Ordinance, & to pay the Charge of the last Year’s Indian war, we are now emitting the Sum of 350,000£ in Paper Curry. I have great Apprehensions that the large Sums in Bills of Credit now issueing all over the Continent may have fatal Effects in depreciating the Value, and therefore opposed any Suspension of Taxation, and urged the necessity of imediatly laying such Taxes as the people cou’d bear, to sink the Sum emitted as soon as possible; but was able only to reduce the proposed Suspension from three Years to one. The Land & poll-Tax (the Collection of which is to commence in June 1777) will sink 50,000£ ⅌ Year; & instead of the usual Commissions for emitting & receiving, the Treasurer is allowed an annual Sallery of 625£ Our Friend the Treasurer was the warmest Man in the Convention for imediatly raising a standing Army of not less than 4000 Men, upon constant Pay:

they stood a considerable time at 3000, exclusive of the Troops upon the western Frontiers; but at the last reading (as you will see by the Ordinance) were reduced to 1020 rank & file. In my Opinion a well judged Reduction, not only from our Inability to furnish at present such a Number with Arms & Ammunition, but I think it extreamly imprudent to exhaust ourselves before we know when we are to be attack’d: the Part we have to act at present seems to require our laying in good Magazines, training our People, & having a good Number of them ready for Action. An Ordinance is passed for regulating an annual Election of Members to the Convention, & County-Committees—for encouraging the making of Saltpetre, Sulphur & Gunpowder—for establishing a Manufactory of Arms, under the Direction of Commissioners; and for appointing a Committee of Safety, consisting of eleven Members, for carrying the Ordinances of the Convention into Execution, directing the Stations of the Troops, & calling the Minute Battalions, & Draughts from the Militia into Service, if necessary &c.
There is also an Ordinance establishing Articles for the Government of the Troops, principally taken from those drawn up by the Congress, except that a Court Martial upon Life & Death is more cautiously constituted, & brought nearer to the Principles of the common Law.
Many of the principal Familys are removing from Norfolk, Hampton, York & Williamsburg, occasioned by the Behaviour of Lord Dunmore, & the Commanders of the King’s Ships & Tenders upon this Station.
Whenever Your Leisure will permit, it will always give me the greatest pleasure to be inform’d of your welfare, & to hear what is doing on the great American Theatre.
I most sincerely wish You Health, and Success equal to the Justice of our Cause; and am, with great Respect, Dear Sir Your affecte & obedt Servt

G. Mason


P.S. I beg the favour of You to remember me kindly to General Lee, & present him my respectful Compliments.

